Citation Nr: 0526953	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-18 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for hepatocellular 
carcinoma, claimed as secondary to hepatitis C.  

6.  Entitlement to a total evaluation based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1973 in the Navy and from November 1974 to November 
1975 in the Air Force.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2003, the veteran testified at a hearing held at 
the RO.  In July 2005, he testified at a videoconference 
hearing before the undersigned.  Transcripts of the 
proceedings are of record.  

In a September 2004 letter, the veteran withdrew a then-
pending appeal of a RO decision that denied a rating in 
excess of 60 percent for the veteran's service-connected 
lumbar spine disability.  In addition, the veteran raised the 
issue of service connection for a right knee and leg 
disability, claimed as secondary to his service-connected 
lumbar spine disability.  This issue is referred to the RO 
for appropriate development.  

The issues of service connection for hepatitis C and 
hepatocellular carcinoma and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

FINDINGS OF FACT

1.  A left hip disability was not shown in service and the 
competent evidence of record does not include evidence of a 
current left hip disability.  

2.  A right hip disability was not shown in service and the 
competent evidence of record does not include evidence of a 
current right hip disability.  

3.  The veteran did not serve in Vietnam, and there is no 
competent evidence to suggest that he was exposed to 
herbicides during service.  

4.  Diabetes mellitus was first manifested many years 
following discharge from service and has not been shown to be 
related to service, to include any exposure to herbicide 
agents.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2004).

2.  The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2004).

3.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, in January 2002 and February 2003 
letters pursuant to the VCAA, the RO advised the appellant of 
the types of evidence that he needed to send to VA in order 
to substantiate the claims, as well as the types of evidence 
VA would assist in obtaining.  Specifically, he was advised 
to identify evidence showing that a current bilateral hip 
disability, and diabetes mellitus were related to his 
military service.  In addition, the veteran was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  He was advised that the RO would obtain any 
VA records or other identified medical treatment records.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letters advised the veteran of the evidence it 
had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notices 
in January 2002 and February 2003 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished as to the issues considered herein.  The veteran 
identified medical treatment through Drs. Freese and 
Phillips.  The RO obtained those records.  In response to the 
RO's February 2003 letter, the veteran identified medical 
treatment exclusively through the VA medical center.  The RO 
has obtained the veteran's VA outpatient treatment records.  
Moreover, the veteran was afforded VA examinations as noted 
below.  Additionally, the veteran was provided an opportunity 
to set forth his contentions during the hearings before RO 
personnel and the undersigned Veterans Law Judge.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review of these issues may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  



II.  Bilateral Hip Disabilities

The veteran contends that bilateral hip disabilities were 
initially incurred during service, or alternatively, are 
related to his service-connected low back disability.  
Service connection has been granted for lumbar spinal 
stenosis with disc pathology and lumbosacral strain, rated 60 
percent disabling.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this matter, the veteran's service medical records show 
numerous treatments for a low back condition.  They do not 
show, however, treatment for a left or right hip disability.  
Post-service, in February 1994, the veteran underwent surgery 
for a herniated nucleus pulposus, L4-L5, due to his 
complaints of low back pain with sciatica.  

During a VA examination in April 1997, the veteran complained 
of low back pain ache with intermittent tingling over the 
right thigh.  He also described weakness in his right hip 
while going up or down steps.  A physical examination did not 
reveal any distinct left or right hip disability.  However, 
the examiner noted that the veteran's low back disability did 
result in radicular symptoms.  

A VA examination in October 1999 also did not reveal any 
clinical findings of a left or right hip disability.  

In an August 2001 letter, the veteran's private physician 
described the veteran's current disabilities.  While the 
physician noted the veteran's severe degenerative joint 
disease with L4-L5 disk herniation with radiculopathy, no 
mention was made of any left or right hip condition.  

In an August 2001 letter, the veteran clarified that his 
problem was not with his hips.  Rather, he stated that he got 
extremely sore along the belt line and had burning numbness 
down his right thigh.  

VA outpatient treatment records do not show treatment for a 
left or right hip condition.  They do show numerous 
treatments for low back pain and right thigh numbness and 
tingling.  An MRI in October 2002 revealed severe spinal 
stenosis at L4-5.  

During the hearing in July 2005, the veteran alleged that his 
bilateral hip condition was incurred during service at the 
same time as an injury to his low back.  He further alleged 
that he was unable to squat for any length of time due to hip 
and low back pain.  

Upon review of all of the evidence of record, the Board finds 
that service connection for a left or right hip disability is 
not warranted.  Initially, it is important to note that the 
veteran receives a 60 percent evaluation for his service-
connected low back disability.  Such disability evaluation 
contemplates the neurologic residuals of the disorder.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5243, formerly Diagnostic 
Code 5293).  As such compensating the veteran twice for the 
same residual symptoms would constitute unlawful pyramiding.  
See, 38 C.F.R. § 4.14.  

Moreover, while the veteran has low back radiculopathy that 
tends to run down his lower extremities, there is no 
competent evidence that the veteran has a current left or 
right hip disability.  In this respect, both his service 
medical records and his current outpatient treatment records 
are silent for any complaints or treatment of a hip 
disability.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service 
connection-competent evidence of the claimed disability-has 
not been met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, at 55-57 (1990).

III.  Diabetes Mellitus

In addition to the regulations governing service connection 
as set forth above, the Board notes that 38 U.S.C.A. § 1116 
provides that a veteran who, during active military service, 
served in Vietnam during the period beginning in January 1962 
and ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (codified 
at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  

In this matter, the veteran does not allege, and his service 
records do not show, that diabetes mellitus was manifested 
during active service.  He instead contends that diabetes 
mellitus, first diagnosed more than one year subsequent to 
discharge from service, was the result of exposure to 
herbicides in service.  Specifically, he does not allege that 
he served in Vietnam.  Rather, he alleges that while serving 
in Thailand, he was frequently exposed to aircraft and 
equipment that was in Vietnam.  

The competent medical evidence of record currently reflects a 
diagnosis of diabetes mellitus.  As stated above, however, 
the condition was not manifested during active service, but 
instead first diagnosed years after service discharge.  
Moreover, there is no competent medical evidence even 
suggesting a link between currently diagnosed diabetes 
mellitus and the veteran's active service period.  As such, 
service connection on a direct basis is not warranted for the 
disability.  

The Board acknowledges that diabetes mellitus is a disease 
presumptively associated with exposure to certain herbicide 
agents.  However, in this case, there is no competent 
evidence that the veteran was actually exposed to herbicide 
agents, to include Agent Orange, while in service.  Although 
the veteran contends that he was exposed to airplanes and 
equipment that carried Agent Orange from Vietnam, there is no 
support for such allegation in the record.  Moreover, such 
incidental exposure, even presuming that it occurred, is not 
the type of overwhelming exposure of the type envisioned by 
being in Country in Vietnam.

With respect to the veteran's contention that his diabetes 
mellitus is due to Agent Orange exposure, as a layman without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion as to medical 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

As such, there is no competent evidence of service actually 
in Vietnam and the presumptions under 38 U.S.C.A. § 1116 are 
not for application.  Service connection on a presumptive 
basis for diabetes mellitus is therefore not warranted.  As 
it was first manifested years after service, it is not 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a left hip disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for diabetes mellitus is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the claims for service connection for hepatitis C 
and entitlement to a TDIU.  The veteran alleges that 
hepatocellular carcinoma is due to his hepatitis C.  As such, 
that issue is inextricably intertwined with resolution of the 
issue of service connection for hepatitis C.  See, Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

With respect to the issue of service connection for hepatitis 
C, the veteran alleges that such is due to high-risk sexual 
activity that he engaged in during service.  A review of his 
service medical records reveals that in June 1970, while 
serving in Thailand, he was treated for pimples on his penis.  
In July 1970, he was treated for an infection of the penis.  
In April 1971, while serving in Okinawa, Japan, he was 
treated in the venereal disease clinic.  Later, in January 
and May 1975, the veteran was treated for gonorrhea.  

There is other evidence, however, that the veteran used 
illicit intravenous drugs during service and was treated for 
heroin, cocaine, and marijuana addiction.  38 U.S.C.A. 
§ 105(a) precludes an injury or disease resulting from a 
veteran's own alcohol or drug abuse from being deemed to have 
been incurred or aggravated in the line of duty.  
Consequently, a disability resulting from a veteran's own 
alcohol or drug abuse cannot be service connected.  See 
38 U.S.C.A. §§ 101(16) and 105(a).  38 U.S.C.A. §§ 1110 and 
1131 provide that "no compensation shall be paid if the 
disability is the result of a person's own willful misconduct 
or abuse of alcohol or drugs."

The veteran has never been afforded a VA examination in 
connection with claim and the Board finds that a medical 
opinion addressing the etiology of the disorder would be 
helpful.  As such, a remand of this issue is warranted.  

With respect to the claim for a TDIU, the veteran receives 
service connection benefits for his low back disability, 
rated as 60 percent disabling.  Total disability ratings for 
compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination. 38 C.F.R. § 
4.16(a). 

In this matter, the veteran meets the percentage requirements 
of 38 C.F.R. § 4.16(a), for consideration of a TDIU rating on 
a schedular basis, and the determinative issue is whether he 
is unemployable due to service-connected disabilities.  The 
focus is on whether the service-connected conditions would 
render it impossible for the average person to follow a 
"substantially gainful occupation." Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the veteran was employed in a casino for 
several years.  In a September 2002 VA neurology clinic note, 
the examiner noted that the veteran's low back disability was 
now interfering with his ability to work.  According to a 
statement submitted by the veteran he has been unemployed 
since February 2004.   It is unclear however, whether he left 
his employment due to his chronic low back disability or due 
to treatment for non-service-connected disabilities, such as 
his liver cancer.  

Based upon the foregoing, the Board finds that RO should 
obtain an employment history of the veteran and attempt to 
otherwise verify his income.  Thereafter, he should be 
afforded a VA examination for purposes of obtaining an 
opinion as to whether his service-connected disability 
precludes him from engaging in a substantially gainful 
occupation.   

In view of the foregoing, these matters are REMANDED to the 
RO (via the AMC) for the following:  

1.  The RO should send the veteran a 
letter and should request employment 
information, including the reasons for 
leaving any recent employment.  
Appellant's last employer should be 
contacted for information, including 
medical evidence from any time the 
veteran ceased employment.  It should be 
indicated whether disability was 
considered in the termination of 
employment.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination(s).  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report must include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should offer an opinion as 
to whether hepatitis C is at least as 
likely as not (i.e., there is at least a 
50 percent probability)related to the 
veteran's active duty military service.  
In doing so, the examiner must comment on 
the veteran's report of engaging in high-
risk sexual activity during service and 
treatment during service for gonorrhea.  
The examiner must also address the 
likelihood that the veteran's hepatitis C 
is related to intravenous drug abuse.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report. 

The examiner is advised that service 
connection is currently in effect for 
lumbar spinal stenosis with short 
pedicles with superimposed L4-5 disc 
bulges and lumbosacral strain, rated as 
60 percent disabling.  

Following examination of the veteran and 
review of the claims file, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's service-
connected disability renders him unable 
to obtain or retain substantially gainful 
employment.  The physician must render 
the requested opinion without regard age 
or the impact of any nonservice-connected 
disabilities.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for (1) 
service connection for hepatitis C, (2) 
hepatocellular carcinoma, and (3) a TDIU 
in light of all pertinent evidence and 
legal authority.  

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


